[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: MOTION TO DISMISS
Plaintiff Pariser Industries, Inc. seeks to collect upon a default judgment in the amount of $11,841.36 rendered by the Superior Court of New Jersey against defendant Shelton Laundry Company. The defendant moves to dismiss the law suit on the CT Page 6176 ground the New Jersey judgment the plaintiff seeks to enforce is void for lack of jurisdiction. The defendant's motion to dismiss is denied for the reasons stated below.
This court has jurisdiction over the defendant as is shown by the Sheriff's Return. This court also has jurisdiction over the subject matter, which is a common law action on a foreign judgment. See Frick v. Hartford Life Ins. Co., 98 Conn. 25
(1922); 47 Am.Jur.2d, Judgments §§ 994-950.
The defendant correctly states the New Jersey judgment can be enforced and made a judgment of this court only if the New Jersey court had jurisdiction over the defendant. Krueger v. Krueger,179 Conn. 488, 491 (1980); 47 Am.Jur.2d, Judgments § 956. Since this, court has jurisdiction over the subject matter and the defendant, the defendant must assert its claim as to the invalidity of the New Jersey judgment by special defense. Frickv. Hartford, Ins. Co., supra at 255; 47 Am.Jur.2d, Judgments § 993.
The motion to dismiss is denied.
THIM, JUDGE